NOT FOR PUBI__.ICAT[ON

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CAROL LEVINE AS EXECUTR[X OVER
THE ESTATE OF OLGA SOLAR,

Plaintif`f, Civil Action No. 18-4127 (MAS) (LI'IG)
v. MEMORANDUM OPINION

FINANC[AL FREEDOM, et al.,

 

Defendants.

 

SHIPP, District Judge

This matter comes before the Court upon Def`endant Frenkel Lambert Weiss Weissman &
Gordon LLP’s (“FLWWG”) Motion to Dismiss. (ECF No. 7.) On June 19, 201 S,pro se Plaintifl`
Carol Levine (“Plaintift”) opposed. (ECF No. 13.) On September 25, 2018, Plaintifl` filed a
Motion for Leave to Amend the Complaint (ECF No. 15), and a Motion for Temporary Restraining
Order (“TRO Motion”) (ECF No. 14). On September 28, 2018, the Court denied the TRO Motion.
(ECF No. 17.) For the reasons stated below, the Court grants FLWWG’s Motion to Dismiss and
denies Plaintiff’s Motion to Amend.

I. Background

On l‘vlarch 23, 2018, Plaintif"f filed a one-count complaint against Financial Freedom
(“FinFree") alleging violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C
§§ 1692-1692p. (Compl., ECF No. 1.) On April 2, 2018, Plaintiff filed an Amended Complaint

adding FLWWG as a defendant and again alleging violations of the FDCPA. (First Am. Compl.

(“FAC”), ECF No. 3.) Plaintiff alleges that FLWWG and FinFree (collectively, “Defendants”)
violated sections 1692d, l692e, and 1692f` of` the FDCPA by “fail[ing] or refus[ing] to submit a
certified payoff amount while continuing . . . debt collection activity by sending billing statements
and making demands by telephone.” (Id. at 11 22(a).) Defendants also allegedly violated Sections
1692d, l692e, l692f, and 1692g of the FDCPA by continuing debt collection activities against
Plaintiff, including “repeated attempts to contact the Plaintiff by telephone,” after Plaintiff
requested that FLWWG and FinFree verify the debt at issue. (Id. at 11 22(d).) Plaintift` asserts that
Defendants engaged in the previously mentioned behavior “intentionally and specifically in order
to conli.lse the Plaintiff` as to her rights under the FDCPA” and that such behavior constitutes an
unfair practice in violation of section 1692f and “harassment and abuse“ in violation of` section
1692d. (Id. at 1l 22[e).) Finally, Plaintiff alleges that Def`endants violated section 1692d of the
FDCPA “by repeatedly sending Plaintiff[] monthly statements, with a standard bankruptcy
disclaimer to avoid liability under the FDCPA, and by asserting a right which it lacks, to Wit, the
right to enforce a non-existent debt." (Id. at 1[ 22(f`).)

On May 10, 2018, FLWWG filed the instant Motion to Dismiss. FLWWG’s principal
argument is that Plaintiff’s claims are barred by the FDCPA’s one-year statute of limitations
(FLWWG’s Moving Br. 5-7, ECF No. 7-3.) FLWWG also argues that pursuant to section 1692g,
Plaintiff’s untimely request for verification of the debt absolves FLWWG of any liability f`or
efforts to pursue the debt. (Id. at 7-8.) FLWWG attached several documents to its Motion to
Dismiss, including a copy of a complaint in a foreclosure action against Plaintiff and others, as
well as several petitions to and orders issued by the United States Bankruptcy Court for the District

of New Jersey. (Id., Exs. A-L, ECF Nos. 7-5 to 7-15.)

l\..`l

On June 5, 2018, Plaintiff` responded to FLWWG’s motion arguing that a combination of
Defendants’ actions and her previous counsels’ “ineptitude” constitute a basis for tolling the statute
of limitations. (Pl.’s Resp. 6, ECF No. 13.) On September 25, 2018, Plaintiff` filed the TRO
Motion seeking to prevent her eviction from her property located at 250 Riva Avenue in Milltown,
New Jersey (“250 Riva Avenue”). (TRO Mot., ECF No. 14.) On the same day, Plaintiff` filed a
Motion for Leave to Amend the Complaint to add Federal National Mortgage Association
(“FNMA”) and Phelan Hallinan Diamond & Jones LLP (“PHDJ”) (collectively, “New
Defendants”) as defendants and assert more recent factual allegations (Mot. to Amend, ECF
No. 15.) Plaintiff` asserts that New Defendants should be added as named defendants because of
their “involvement in the botched settlement efforts and eviction process.” (Id. at 1.) On
September 28, 2018, the Court denied Plaintiff’s TRO Motion finding that Plaintiff` had not
established the requisite irreparable injury. (Mem. Op., ECF No. 17.)

II. Legal Standard

A. Motion to Dismiss

Rule 8(a)(2)l “requires only ‘a short and plain statement of the claim showing that the
pleader is entitled to relief`,’ in order to ‘ give the defendant fair notice of what the . . . claim is and
the grounds upon which it rests . . . .“’ Bell Atl. Cor]p. \'. Twombly, 550 U.S. 544, 555 (2007)
(quoting Couley \'. Gibson, 355 U.S. 41, 47 (1957)). “[A] pro se complaint, however inartfully
pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers . . . .”
Erickson v. Pardus, 55l U.S. 89, 94 (2007) (citation omitted). Nonetheless, "a litigant is not

absolved from complying with Twombly and the federal pleading requirements merely because

[she] proceeds pro se." Thakar v. Tcm, 372 F. App’x 325, 328 (3d Cir. 2010) (citation omitted).

 

' All references to a “Rule” are references to the Federal Rules of Civil Procedure.

Thus, “pro se litigants still must allege sufficient facts in their complaints to support a
claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

When analyzing a Rule 12(b)(6) motion, the district court conducts a three-part analysis
First, the court must “tak[e] note of the elements a plaintiff must plead to state a claim." Aslzcroj
v. Iqbal, 556 U.S. 662, 675 (2009). Second, the court must accept as true all of a plaintiffs
well-pleaded factual allegations and construe the complaint in the light most favorable to the
plaintiff Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The court, however,
must disregard any conclusory allegations proffered in the complaint. !d. at 210-11. Finally, the
court must determine whether the “facts alleged in the complaint are sufficient to show that the
plaintiff has a ‘plausible claim for relief.’” ]d. at 21 l (quoting Iqbal, 556 U.S. at 679). “[W]here
the well-pleaded facts do not permit the court to infer more than mere possibility of misconduct,"
the claim is insufficient. Iqbal, 556 U.S. at 679 (2009). On the other hand, a claim is facially
plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. at 678. This final step of the
analysis is “a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense." Id. at 679.

A district court ruling on a motion to dismiss is generally “not permitted to go beyond the
facts alleged in the [c]omplaint and the documents on which the claims made therein were based.”
fn re Birrlington Coat Factory Sec. Litig., 114 F.3d 1410, 1424-25 (3d Cir. 1997). There is an
exception to this general rule, and the court may consider “a document integral to or explicitly
relied upon in the complaint.” Id. at 1426 (intemal citations, quotations, and emphasis omitted).
Thus, if a defendant submits an undisputedly authentic document as an attachment to a motion to

dismiss and the plaintiffs claims are based on the document, the district court may consider the

document. See In re Donald J. Trump Casino Sec. Lt`tig.-Taj Mahal Litr'g., 7 F.3d 357, 368 n.9
(3d Cir. 1993); Ramos v. Wells Fargo Bank, N.A., No. 16-880, 2016 WL 6434423, at *4 (D.N.J.
Oct. 31, 2016). The court may also consider “items subject to judicial notice, matters of public
record, orders, [and] items appearing in the record of the case.” Buck v. Hampton Twp. Sch. Dist.,
452 F.3d 256, 260 (3d Cir. 2006).

B. Motion to Amend

Rule 15(a)(2) states that after a responsive pleading has been served “a party may amend
its pleading only with the opposing party’s written consent or the court’s leave[,]” and “[t]he court

17 56

Should freely give leave when justice so requires. [A] district court has the discretion to deny
this request if it is apparent from the record that (l) the moving party has demonstrated undue
delay, bad faith or dilatory motives, (2) the amendment would be futile, or (3) the amendment
would prejudice the other party.” Lake v. Aruold, 232 F.3d 360, 373 (3d Cir. 2000). Amendment
of a complaint is futile when the amended complaint fails to state a claim upon which relief can
be granted. Shrme v. Fmrver, 213 F.3d 113, 115 (3d Cir. 2000). When assessing f\.ltiiity, the
district court only examines the pleadings See Marks v. Stmble, 347 F. Supp. 2d 136, 149-50
(D.N.J. 2004). “If the amendment would not withstand a motion to dismiss, leave must be denied.”
Travelers Indem. Co. v. Damma)m & Co., No. 04-5699, 2008 Wl_. 3833596, at *2 (D.N.J. Aug.
14,2008)
lIl. Discussion

The purposes of the FDCPA are to “eliminate abusive debt collection practices by debt
collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692. Accordingly, the FDCPA creates a

private right of action against any “debt collector” who violates any provision of the FDCPA. See
15 U.S.C. § 1692k. To state a claim pursuant to the FDCPA, a plaintiff must establish that:

(1) he or she is a “consumer" who is harmed by violations of the FDCPA; (2) the

“debt” arises out of a transaction entered into primarily for personal, family, or

household purposes; (3) the defendant collecting the debt is a “debt collector”; and

(4) the defendant has violated, by act or omission, a provision of the FDCPA.

Grant v. JPMorgan Cho'se Bank, No. 12-6248, 2013 WL 1558773, at *2 (D.N.J. Apr. 10, 2013)
(quoting Berk v. J.P. Morgan Clmse Bank, N.A., No. 1 1-2715, 2011 WL 4467746, at *3 (E.D. Pa.
Sept. 26, 2011)).

FLWWG argues that Plaintiff’s complaint is time-barred by the FDCPA’S one-year statute
of limitations (Def.’s Moving Br. 5.) FLWWG also argues that Plaintiff’s attempt to dispute the
underlying debt was untimely. (Id. at 8.) Plaintiff` responds that due to the “ineptitude of not just
one, but as it turns out, two attomeys, this is a case where justice can only be served if"’ the statute
of limitations is tolled, and “anything less would be a miscarriage ofjustice." (Pl.’s Resp. at 6.)
Plaintiff` also asserts that the instant matter was initiated while an automatic stay imposed by the
United States Bankruptcy Court for this district was in effect, and as a result, the instant Complaint
was timely filed. (!d.) The Court addresses each argument in tum.

A. The FDCPA’s Statute of Limitations Bars Plaintiff’s Claims

The FDCPA imposes a one-year statue of` limitations on claims arising from violations of
the statute. See 15 U.S.C. § 16921< (providing that “[a]n action to enforce any liability created by
this subchapter may be brought. . . . within one year from the date on which the violation occurs.”).
When an FDCPA violation is based on actions arising out of a lawsuit to collect a debt, the
violation “occurs either on the date the lawsuit is filed . . . or on the date that the complaint is

served upon the plaintiff`." Sclraf]hauser v. Bm'ton Neil & Assocs., No. 05-2075, 2008 WL 857523,

at *2 (M.D. Pa. Mar. 27, 2008), aj]"d sub nom. Schafflmuser v. Cin'bank (S.D.) N.A., 340 F. App’x

128 (3d Cir. 2009); accord Parker v. Pressler & Pressler, LLF, 650 F. Supp. 2d 326, 338 (3d Cir.
2009). “The course of litigation is not, in itself, a ‘continuing violation’ of the FDPCA[,]” and
“new communications concerning an old claim do not start a new limitations period." Pm'ker, 650
F. Supp. 2d. at 341 (quoting Campos v. Brooksbank, 120 F. Supp. 2d 1271, 1274 (D.N.M. 2000))
(intemal alterations omitted).

Plaintiff"s Complaint makes no explicit reference to an underlying foreclosure action, and
does not identify the date the underlying foreclosure action was filed or the date Plaintiff was
served with the Complaint. (See generain FAC.) FLWWG asserts that a Complaint in a mortgage
foreclosure action related to 250 Riva Avenue was filed on August 22, 2012, and Plaintiff was
served on September 19, 2012. (Def.’s Mov. Br. 1-2.) Defendant also attaches a copy of a
Complaint filed by FLWWG on behalf of OneWestBank, FSB against Plaintiff and several other
defendants (the “Foreclosure Complaint”). (Def.’s Mov. Br., Ex. A.) Plaintiff"s response states
that she, “as executrix of the estate, . . . received a Foreclosure Complaint filed 8.-“22:"2012 and a
summons filed on 9714.-“2012 from One West Bank and FLWWG calling for the amount of
$525,000 as due." (Pl.’s Resp. 2.) The Court takes judicial notice of the Foreclosure Complaint
and the fact that it was filed on August 22, 2012. See In re Congoleum Corp., 426 F.3d 675, 679
n.2 (3d Cir. 2005) (noting that the Court may take judicial notice that a document was filed).

Because the Foreclosure Complaint was filed on August 22, 2012, Plaintiff`s FDCPA

claims accrued on August 22, 2012.2 The Complaint in this matter was filed on March 23, 2018,

 

3 Because the Court must accept as true Plaintiff` s factual assertions, the Court cannot accept as
true FLWWG’s assertion that Plaintiff was served on September 19, 2012. ln any event, Plaintiff
asserts that Olga Solar executed a reverse mortgage response on December 13, 2010, and passed
away on August 25, 2011. (FAC 1111 4-5.) Plaintiff also asserts that she received the Foreclosure
Complaint and a Summons sometime shortly after receiving correspondence calling for hill
payment of the loan on 250 Riva Avenue. (Pl.’s Resp. 2.) The Court, accordingly, finds that
Plaintiffs claim accrued on the date the Foreclosure Complaint was filed, August 22, 2012.

approximately five years and seven months after the filing of the Foreclosure Complaint.
Accordingly, the FDCPA’s one-year statute of limitations bars Plaintiff’s claims to the extent the
claims arise out of the litigation initiated by the Foreclosure Complaint. The Court, therefore,
must determine which of Plaintiff`s claims arise out of the lawsuit related to the mortgage on 250
Riva Avenue.

Plaintiff asserts violations of the FDCPA arising from (i) Defendants’ failure to send a
certified payoff amount while continuing debt collection activities, (ii) Defendants’ repeated
attempts to contact Plaintiff by phone after unsatisfied requests for verification of the debt,
(iii) Defendants’ conduct intended to confuse Plaintiff about her rights under the FDCPA, and
(iv) Defendants’ sending Plaintiff monthly payment statements (FAC 1| 22.) Plaintiff, however,
has not sufficiently alleged that “any particular act taken [by Defendants] was a violation of the
FDCPA, independent of the act of filing suit." Parker, 650 F. Supp. 2d at 341. Plaintiff`s
allegations regarding Defendants’ conduct focus on the Foreclosure Complaint and the mortgage
on 250 Riva Avenue. Thus, the FDCPA’s statute of limitations bars Plaintiff"s FDCPA claims
because all the conduct alleged relates to the debt at issue in the Foreclosure Complaint and
Plaintiff`s Complaint in the instant matter was filed after the statute of limitations had run.

B. Defendants’ Continuing Debt Collection Efforts

Plaintiff asserts that Defendants’ continued debt collection efforts, after her attempts at
verifying the debt, “contradicted and overshadowed" her rights in violation of “sections l692g(3),
1692g(4), and 1692g(5)" and other sections of the FDCPA. (FAC 11 22.) Those subsections,
however, do not exist in the FDCPA. Section 1692g(a) contains provisions detailing the

information that must be provided to a consumer in the initial communication with the consumer

regarding the collection of any debt. See 15 U.S.C. § 1692g(a)(1)-(5). ln recognition of Plaintiff"s
pro se status, the Court analyzes her claims under section l692g(a).

If Plaintiff alleges violations of section 1692g(a), these allegations fail as a matter of law
because Plaintiffs factual allegations describe Defendants’ “continuing debt collection efforts"
and section 1692g(a) does not apply to continuing debt efforts Section 1692(g) prescribes the
information that must be included in the “initial communication" with a consumer, or a subsequent
written notice sent within five days of the “initial communication.” See 15 U.S.C. § 1692g(a).
Plaintiff has not alleged that Defendants’ initial communication, or a subsequent written notice,
failed to include the information required by section 1692g(a) including: (i) a statement explaining
that unless Plaintiff disputed the debt, the “debt will be assumed to be valid by the debt collector”;
(ii) a statement explaining that if Plaintiff disputed the debt, Defendants would obtain verification
of the debt and mail the same to Plaintiff, or (iii) a statement explaining that if Plaintiff requested,
Defendants would provide “the name and address of the original creditor, if different from the
current creditor." See 15 U.S.C. § 1692g(a)(3)-(5).

The Third Circuit has rejected the theory that subsequent communications constitute a
“continuing violation” of section 1692g(a). See Peterson v. Por{fo!t`o Recove)jy Assocs., LLC, 430
F. App’x 112, 115 (3d Cir. 2011). The Third Circuit has also held that a debt collector’s last
opportunity to comply with section 1692g(a) is either (i) the initial communication with a
consumer or (ii) the written notice sent within five days of the initial communication Id. As a
result, even if the Court were to construe the FAC to allege that (i) Defendants’ initial
communication regarding the debt violated the requirements of section l692g(a), (ii) the
Defendants’ written notice, other than the initial communication, violated the requirements of

Section l692g(a), or (iii) Defendants failed to provide the required written notice described in

section 1692(a), the one-year statute of limitations would have begun to run on the date of the
initial communication or the date of the written notice.

Plaintiff has not identified the dates of` the communications at issue. This lack of specificity
presents a deficiency in the pleadings under Rule 8(a) because it fails to put Defendants on notice
of the communications that allegedly violated the FDCPA. In any event, because the
communications, which allegedly violated subsections 1692g(a), relate to 250 Riva Avenue and
the Foreclosure Complaint, the statute of limitations on any FDCPA violations arising from the
communications would have run one year after the filing of the Foreclosure Complaint.
Accordingly, if Plaintiff alleges a violation of section 1692g(a), these claims would be time-barred
by the FDCPA’s statute of limitations

C. Plaintiff’s Dispute of the Debt was Untimely

Sections 1692g(a) and 1692g(b) are interrelated Section 1692g(b) requires that if a
consumer disputes a debt, in writing, or requests “the name and address of the original creditor,”
in writing, the debt collector must cease collection of the debt pending verification of the debt.

Although Plaintiff does not explicitly allege a violation of section 1692g(b), FLWWG
asserts that it was under no obligation to cease debt collection activities pursuant to section
1692g(b) because Plaintiffs dispute of the debt was untimely. (Def.’s Moving Br. 7-8.)
Specifically, FLWWG asserts that Plaintiffs correspondence disputing the debt was sent on
September 14, 2015, and this was alter the thirty-day period to dispute the debt prescribed by
section 1692g(b). (Ia’. at 7.)

The Court agrees with FLWWG. Plaintiff does not identify the specific communication
she was responding to when she sent correspondence to FLWWG disputing the debt. (See FAC

11 22(c).) Plaintiff asserts that she sent the correspondence on September 14, 2015. (Ia'.) Plaintiff

iii

purports to attach a copy of the correspondence to the FAC as an exhibit, but the only
correspondence included is correspondence to FinFree. (Id.) Notwithstanding Plaintiff’s omission
of the correspondence to FLWWG, if Plaintiff’s September 14, 2015 correspondence to FLWWG
was sent in response to the notice attached to the Foreclosure Complaint, filed on August 22, 2012,
the correspondence was sent nearly three years after the thirty-day period established in section
1692g, and Plaintiff’s correspondence was untimely. lf the correspondence was sent in response
to a communication sent subsequent to the filing of the Foreclosure Complaint, then the
correspondence is untimely because it was not in response to the initial communication ln both
scenarios, FLWWG was not obligated to cease debt collections efforts because Plaintiff did not
fulfill the requirements of section 1692g(b).

D. The Statute of Limitations Was Not Tolled

“The filing of certain bankruptcy petitions operates as an automatic stay on the
commencement or continuation . . . of a judicial, administrative, or other action or proceeding
against the debtor." In re Billings, 687 F. App’x 163, 165 (3d Cir. 2017) (quotation marks omitted)
(quoting ll U.S.C. § 362(a)(1)). Section 108 of the Bankruptcy Code provides that:

If applicable nonbankruptcy law, . . . fixes a period within which the debtor may

commence an action, and such period has not expired before the date of the filing

of the petition, the trustee may commence such action only before the later of_

(l) the end of such period, including any suspension of such period occurring on or
after the commencement of the case; or (2) two years afier the order for relief`.

ll U.S.C. § 108(a) (emphasis added).

Plaintiff asserts that the FDCPA’s statute of limitations “was tolled by an automatic stay
imposed by the bankruptcy court." (Pl.’s Resp. 6.) FLWWG argues that the statute of limitations
was not tolled by a bankruptcy stay because the bankruptcy actions were filed by Carol Levine as
an individual and the instant matter is brought by Carol Levine as Executrix of the Estate of Ol ga

Solar and the FAC does not allege that the bankruptcy actions were brought on behalf of the Estate

ll

of Olga Solar. (Def.’s Moving Br. 6.) FLWWG also asserts that even if the bankruptcy action
tolled the statute of limitations, the statute of limitations ran on Plaintiff"s claims on March 7,
2016, and Plaintiff`s Arnended Complaint, naming FLWWG, was filed on April 2, 2018. (Id. at
7-)

Plaintiff is incorrect regarding the filing of a bankruptcy petition imposing an automatic
stay on the statute of limitations running on her FDCPA claim. Section 108’s grant of an extension
of time to bring claims is inapplicable here because the extension applies to the Trustee appointed
by the Bankruptcy Court, not the debtor. ln the bankruptcy proceedings, Plaintiff was the debtor,
not the Trustee.

E. The Court Declines to Apply the Doctrine of Equitable Tolling

Plaintiffs final argument to avoid the application of the statute of limitations to her claims
is the assertion that this is a “case where justice can only be served if [the statute of limitations] is
to be tolled . . . .“ (Pl.’s Resp. 6.) The Court interprets this statement as a request that the Court
apply the doctrine of equitable tolling. This doctrine “can rescue a claim otherwise barred as
untimely by a statute of limitations [only] when a plaintiff has been prevented from filing in a
timely manner due to sufficiently inequitable circumstances.” Glover v. F.D.I.C., 698 F.3d 139,
151 (3d Cir. 2012) (quoting Santos ex rel. Bemo v. United Smtes, 559 F.3d 189, 197 (3d Cir.
2009)). The doctrine is applied “sparingly” and only in circumstances “(l) where the defendant
has actively misled the plaintiff respecting the plaintiffs cause of action; (2) where the plaintiff in
some extraordinary way has been prevented from asserting his or her rights; or (3) where the
plaintiff has timely asserted his or her rights mistakenly in the wrong forum.” ld.

Plaintiff has not established that she is entitled to equitable tolling. Beyond stating that

Defendants’ efforts to collect the debts violated various provisions of the FDCPA, Plaintiff has not

alleged any facts that would allow the Court to conclude that Defendants actively misled Plaintiff
regarding her FDCPA claims. See Parker, 650 F. Supp. 2d at 339 (holding that the plaintiff could
not “obtain the benefit of the [equitable tolling] doctrine [based] on . . . vague and conclusory
allegations"). Plaintiff has not established any extraordinary circumstances that prevented her
from asserting her FDCPA claims. On the contrary, Plaintiff’s response asserts that she retained
counsel on October 16, 2016, two months and two days after the Foreclosure Complaint was filed.
(Pl.’s Resp. 2.) Moreover, Plaintiff states that she provided her counsel with documents received
by Olga Solar from 2007 to 2012. (Id.) Plaintiff’s broad assertion that Defendants’ failure to
provide the requisite information so Plaintiff could hire an appropriate attorney to defend a
foreclosure action does not establish that Defendants actively misled Plaintiff regarding her
FDCPA claims. Moreover, Plaintiff’s counsels’ lack of diligence or expertise in response to the
Foreclosure Complaint and prosecution of Plaintiffs bankruptcy matters, does not establish
extraordinary circumstances in relation to Plaintiffs FDCPA claims. Finally, there is no indication
that Plaintiff attempted to assert her FDCPA claims in the wrong forum and filed in this Court
after attempting to assert the claims elsewhere. The Court, accordingly, declines to apply the
doctrine of equitable tolling to Plaintiffs claim.

F. Plaintiff’s Motion to Amend is Denied

For the reasons stated below, the Court denies Plaintiffs Motion to Amend. [n recognition
of Plaintiff’s pro se status and the Third Circuit’s liberal approach to amendment, the Court grants
Plaintiff` leave to file a renewed Motion to Amend accompanied by a proposed Third Amended
Complaint that addresses the issues discussed herein.

Plaintiffs proposed Second Amended Complaint (“SAC”) is subject to dismissal in

relation to FLWWG and FinFree. As to FLWWG, the SAC fails to allege sufficient facts that

would overcome the application of the FDCPA’s statute of limitations to Plaintiff"s claims.
Specifically, Plaintiff has not alleged that “any particular act taken [by FLWWG] was a violation
of the FDCPA, independent of` the act of filing suit,” and thus as currently structured, all of the
allegations about FLWWG are related to the claim arising out of` the filing of the Foreclosure
Complaint. Parker, 650 F. Supp. 2d at 341. Accordingly, amendment of the FAC as to FLWWG
would be futile. Nevertheless, Plaintiff may seek leave to amend the Complaint as to FLWWG if
the current deficiencies can be corrected.

The allegations against FinFree are similarly barred by the FDCPA’s statute of limitations
There is, however, an even more fundamental issue regarding Plaintiffs claims against FinFree.
Upon review of the docket, there is no indication that Plaintiff served FinFree with the Complaint
or the FAC. Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the
complaint is filed, the court-on motion or on its own afier notice to the plaintiff_must dismiss
the action without prejudice against that defendant or order that service be made within a specified
time.” The Complaint was filed on March 23, 2018, and Plaintiff was required to serve FinFree
by June 21, 2018. The Court, accordingly, dismisses the FAC as to FinFree without prejudice If
Plaintiff files a renewed Motion to Amend, Plaintiff must file proof of service of the renewed
Motion to Amend, the proposed Third Amended Complaint, and a summons upon FinFree within
21 days of filing the renewed Motion to Amend.

The SAC contains several deficiencies that warrant dismissal, and thus denial of Plaintiff’s
current Motion to Amend. First, the claims alleged in the SAC are barred by the FDCPA’s statute
of limitations because they are related to the litigation of the Foreclosure Complaint. Moreover,
Plaintiffs Motion to Amend asserts that New Defendants should be added as defendants because

of “their involvement in the botched settlement efforts and eviction process.” (Pl.’s Mot. to Amend

14

l, ECF No. 15.) Plaintiff, however, does not allege any facts to suggest that New Defendants
committed any acts which would give rise to a violation of the FDCPA distinguishable from the
underlying foreclosure action. Second, Plaintiff`s allegations are against “Defendants,” which the
Court interprets to include FinFree, FLWWG, FNMA, and PHDJ. The SAC’s lack of specificity
as to which defendant of the four committed Which alleged acts in violation of the FDCPA does
not satisfy Rule 8(a) because the SAC fails to put Defendants on notice of the conduct at issue and
how each individual Defendant is implicated in Plaintiff’s claims. See Galicki v. NewJersey, No.
14-169, 2015 WL 3970297, at *4 (D.N.J. .lune 29, 2015). Finally, Plaintiff seeks permanent
injunctive relief enjoining Defendants li'om taking action upon 250 Riva Avenue. The Court
cannot provide such relief based upon alleged violations of the FDCPA because “injunctive and
declaratory relief are not available to litigants acting in an individual capacity under the FDCPA."
Wciss v. Regal Collections, 385 F.3d 337, 342 (3d Cir. 2004), as amended (Oct. 22, 2004), and
abrogated on other grounds by Campbell-Ewa[d Co. i’. Gome_-', 136 S. Ct. 663 (2016).
IV. Conclusion

For the reasons set forth above, FLWWG’s Motion to Dismiss is granted, and Plaintiff`S
Motion to Amend is denied without prejudice. Plaintiff may file a renewed Motion to Amend. An

order consistent with this Memorandum Opinion will be entered.

s.-" Michael A. ShiDtJ
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

